                       Case 5:19-cv-05540-NC Document 1 Filed 09/03/19 Page 1 of 4


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129

                7   Attorneys for Defendant BLIZZARD
                    ENTERTAINMENT, INC., erroneously sued as
                8   ACTIVISION BLIZZARD, INC
                9
                                                  UNITED STATES DISTRICT COURT
           10
                                           NORTHERN DISTRICT OF CALIFORNIA
           11
                                                        SAN JOSE DIVISION
           12

           13       ERIK ESTAVILLO,                               CASE NO.

           14                        Plaintiff,
                                                                  BLIZZARD ENTERTAINMENT, INC.’S
           15             v.                                      NOTICE OF REMOVAL OF ACTION
                                                                  UNDER 28 U.S.C. § 1331 (FEDERAL
           16       BLIZZARD ENTERTAINMENT, INC.,                 QUESTION)
                    erroneously sued as ACTIVISION BLIZZARD,
           17       INC.,                                         [Filed concurrently with Civil Case Cover
                                                                  Sheet, Notice of Appearance, Certification of
           18                        Defendant.                   Interested Entities or Persons, and Corporate
                                                                  Disclosure Statement]
           19
                                                                  Complaint Filed:   August 2, 2019
           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                  BLIZZARD ENTERTAINMENT, INC.’S NOTICE OF
  GROUP , PC                                                      REMOVAL OF ACTION UNDER 28 U.S.C. § 1331
                                                                  (FEDERAL QUESTION)
                          Case 5:19-cv-05540-NC Document 1 Filed 09/03/19 Page 2 of 4


                1   TO THE COURT, ALL PARTIES, THEIR ATTORNEYS OF RECORD, AND THE

                2   CLERK OF THE ABOVE-ENTITLED COURT:

                3            PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §1331, Defendant Blizzard

                4   Entertainment, Inc., erroneously sued as Activision Blizzard, Inc. (“Blizzard” or “Defendant”),

                5   by and through its attorneys, hereby removes to this Court the above-captioned matter entitled

                6   Erik Estavillo v. Activision Blizzard, Inc. (the “Action”), which is currently pending in the

                7   Superior Court of the State of California for the County of Santa Clara, Case No. 19-CV-352264

                8   (the “State Court Action”). Pursuant to 28 U.S.C. § 1446(a), a copy of all the pleadings,

                9   processes and orders that have been served on Blizzard in the State Court Action are attached

           10       hereto as Exhibit A. Removal is proper because the Action presents a federal question by

           11       bringing claims under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (the

           12       “ADA”).

           13       I.       TIMELINESS OF REMOVAL

           14                On August 5, 2019, Plaintiff Erik Estavillo (“Plaintiff” or “Estavillo”) served Blizzard

           15       with a copy of the Summons and Complaint in the State Court Action. See Exhibit A at 1

           16       (Summons). This Notice of Removal is timely because it is filed within thirty (30) days of

           17       Blizzard receiving a copy of the Summons and Complaint. See 28 U.S.C. §§1446(b)(1),

           18       (b)(2)(A).

           19       II.      REMOVAL JURISDICTION BASED ON FEDERAL QUESTION

           20                The State Court Action is a civil action over which this Court has original jurisdiction

           21       under 28 U.S.C. §1331. This Court has federal question jurisdiction because Plaintiff’s ADA

           22       cause of action arises under federal law. 28 U.S.C. §1331. Federal law specifically grants any

           23       person subjected to discrimination on the basis of disability in violation of the ADA with a cause

           24       of action. See 42 U.S.C. § 12188(a). “[A] federally created claim for relief is generally a

           25       ‘sufficient condition for federal-question jurisdiction.’” Mims v. Arrow Fin’l Services, LLC, 565

           26       U.S. 368, 377 (2012) (quoting Grable & Sons Metal Products, Inc. v. Darue Engineering &

           27       Mfg., 545 U.S. 308, 317 (2005)).

           28

SCHILLING LAW
                                                                         BLIZZARD ENTERTAINMENT, INC.’S NOTICE OF
  GROUP , PC                                                             REMOVAL OF ACTION UNDER 28 U.S.C. § 1331
                                                                       1 (FEDERAL QUESTION)
            Case 5:19-cv-05540-NC Document 1 Filed 09/03/19 Page 3 of 4


 1             Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over Plaintiff’s

 2   only other cause of action that alleges violations of Section 1723 of the California Civil Code.

 3   Plaintiff’s ADA and Section 1723 claims are intertwined because each requires an evaluation of

 4   Blizzard’s digital website, and in particular, the notice to consumers of the company’s refund

 5   policy. See Exhibit A at 7-8. Since both claims are so related that they form part of the same

 6   controversy under Article III of the U.S. Constitution and derive from a common nucleus of

 7   operative fact, supplemental jurisdiction over the Section 1723 claim is appropriate. United

 8   Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966) (“The state and federal claims

 9   must derive from a common nucleus of operative fact”).

10   III.      VENUE

11             Venue is proper in the Northern District of California, San Jose Division, pursuant to 28

12   U.S.C. §§1441(a) and 1446(a) because the county in which the State Court Action is pending is

13   located within the Central District, San Jose Division. See 28 U.S.C. §84(c)(1); Civil L.R. 3-

14   2(e).

15   IV.       NOTICE TO PLAINTIFF AND THE SUPERIOR COURT FOR THE COUNTY

16             OF SANTA CLARA

17             Contemporaneously with the filing of this Notice of Removal in the United States District

18   Court for the Northern District of California, San Jose Division, written notice of such filing will

19   be served on Plaintiff, who is representing himself pro se. In addition, a copy of this Notice of

20   Removal will be filed with the Clerk of the Court for the Superior Court of the County of Santa

21   Clara.

22   V.        SIGNATURE PURSUANT TO RULE 11 OF THE FEDERAL RULES OF CIVIL

23             PROCEDURE

24             The undersigned counsel for Blizzard has read the foregoing and signs this Notice of

25   Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required by 28 U.S.C.

26   §1146(a).

27   ///

28   ///

                                                           BLIZZARD ENTERTAINMENT, INC.’S NOTICE OF
                                                           REMOVAL OF ACTION UNDER 28 U.S.C. § 1331
                                                         2 (FEDERAL QUESTION)
        Case 5:19-cv-05540-NC Document 1 Filed 09/03/19 Page 4 of 4


 1          WHEREFORE, Blizzard respectfully requests that the State Court Action pending

 2   before the Superior Court of the State of California for the County of Santa Clara be removed to

 3   the United States District Court for the Northern District of California, San Jose Division.

 4

 5   Dated: September 3, 2019                      SCHILLING LAW GROUP, PC

 6                                                        Charity M. Gilbreth
 7                                                        Matthew G. Ardoin
                                                          Tyler H. Hunt
 8

 9
                                                      By: /s/ Matthew G. Ardoin
10
                                                         Matthew G. Ardoin
11                                                       Attorneys for Defendant
                                                          BLIZZARD ENTERTAINMENT, INC.,
12                                                        erroneously sued as ACTIVISION
                                                          BLIZZARD, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         BLIZZARD ENTERTAINMENT, INC.’S NOTICE OF
                                                         REMOVAL OF ACTION UNDER 28 U.S.C. § 1331
                                                       3 (FEDERAL QUESTION)
